Title: From George Washington to Elias Boudinot, 14 May 1783
From: Washington, George
To: Boudinot, Elias


                  
                     Sir
                     Head Quarters 14th May 1783
                  
                  The inclosed is a Copy of a Letter which I have this moment received from Sir Guy Carleton, in reply to mine of the 6th of May to him.  I transmit it to your Excellency for the Information of Congress.
                  I shall wait the Instructions of Congress before I answer Sir Guy respecting the Evacuation of Penobscot, in preference to his attendg to that of NYork; and will conform myself wholly to their Wishes on that head.
                  Your excellencys Favor of the 9th instant, enclosing Mr Walke’s Letter to the Delegates of Virginia, respecting the Negroes in NYork, with the Order of Congress theron I have received this day.  If Congress shall be pleased to suggest any further measures on this subject, than are already adopted, I will endeavour to pursue their Directions.  With great Respect & Regard I have the Honor to be Sir Your Excellency’s Most Obedient and Most humble Servant
                  
                     Go: Washington
                  
               